Motion GRANTED AND Order filed December 20, 2016.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-16-00999-CV
                                  ____________

     IN RE AMBER TURNEY, INDIVIDUALLY AND AS PERSONAL
         REPRESENTATIVE OF DAVID MINX (DECEASED), Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                               61st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2016-64937

                           ABATEMENT ORDER

      On December 15, 2016, relator Amber Turney, Individually and as Personal
Representative of David Minx (Deceased), filed a petition for writ of mandamus in
this court. Relator asks this court to order the Honorable Erin Lunceford, Judge of
the 61st District Court, in Harris County, Texas, to set aside her order signed on

                                         1
December 9, 2016, in trial court number 2016-64937, styled Amber Turney et. al. v.
Houston Motor Speedway Corp. et. al. The December 9 order requires relator to sign
by December 23 an authorization permitting the release of all of David Minx’s
medical records from all providers for the five years before his death. The December
9 order also denied Plaintiff’s Objection to Defendants’ Depositions on Written
Questions and Subpoenas Duces tecum, and Motion to Quash and Motion for
Protective Order.

      Relator has also filed a motion for temporary relief asking our court to stay
the December 9 order pending a decision on the petition for writ of mandamus. See
Tex. R. App. P. 52.8(b), 52.10.

      A successor will become judge of the 61st District Court on or about
December 30, 2016. Without expressing any opinion on the merits, the December 9
order is stayed until February 13, 2017, to allow the successor judge to consider in
the first instance all issues and motions addressed in the December 9 order. We abate
this mandamus proceeding and direct the parties to inform this Court of the status of
trial court proceedings related to this mandamus proceeding not later than February
13, 2017. See Tex. R. App. P. 7.2(b); see also In re Baylor Med. Ctr. at Garland,
280 S.W.3d 227, 228 (Tex. 2008) (orig. proceeding); In re Calpakis, No. 14-13-
00422-CV, 2013 WL 3580907, at *1 (Tex. App.—Houston [14th Dist.] July 11,
2013, orig. proceeding) (mem. op.).

                                              PER CURIAM


Panel consists of Justices Boyce, Busby, and Wise.




                                          2